Citation Nr: 0720995	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of trauma to the right knee (right knee 
disability).

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of trauma to the left knee (left knee 
disability).

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of trauma to the lumbar spine (lumbar 
spine disability).

5.  Entitlement to an effective date earlier than December 
13, 1998 for the grant of service connection for residuals of 
trauma to the right knee.

6.  Entitlement to an effective date earlier than December 
13, 1998 for the grant of service connection for residuals of 
trauma to the left knee.

7.  Entitlement to an effective date earlier than December 
13, 1998 for the grant of service connection for residuals of 
trauma to the lumbar spine.

8.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina that granted service 
connection for residuals of trauma to the right knee, left 
knee, and lumbar spine, each evaluated as 10 percent 
disabling, granted an earlier effective date for these three 
conditions dated to December 13, 1998, denied service 
connection for a bilateral hip condition, and denied 
entitlement to TDIU.  The veteran filed timely appeals of 
these determinations to the Board.

Because the veteran's increased rating claims involve the 
propriety of the initial evaluations assigned, the Board has 
characterized these claims as indicated on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
regard the Board notes that because the assigned evaluations 
do not represent the maximum rating available for these 
disabilities, the veteran's claims challenging the initial 
evaluations for his right knee, left knee, and lumbar spine 
disabilities remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The issue of entitlement to service connection for a 
bilateral hip condition and entitlement to a total disability 
compensation rating based on individual unemployability 
(TDIU) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee disability is not manifested by 
limitation of motion of 30 degrees flexion or 15 degrees 
extension, instability, subluxation or incoordination, or x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

2.  The veteran's left knee disability is not manifested by 
limitation of motion of 30 degrees flexion or 15 degrees 
extension, instability, subluxation or incoordination, or x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

3.  The veteran's lumbar spine disability is not productive 
of muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion; nor is the veteran's 
condition productive of moderate or severe limitation of 
motion, moderate or severe disability with recurring attacks, 
or pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain, incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, forward flexion of the 
thoracolumbar spine greater that 30 degrees but not greater 
that 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

4.  The veteran's original claim of entitlement to service 
connection for his right and left knee disabilities and his 
lumbar spine disability was received on December 13, 1998.

5.  In a July 2004 rating decision, the RO granted service 
connection for residuals of trauma to the right knee, left 
knee, and lumbar spine, effective February 1, 2004; in 
November 2004, the RO granted entitlement to an earlier 
effective date for these three conditions effective December 
13, 1998, the date of receipt of the original claim for 
service connection for these conditions.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the veteran's right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2006).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the veteran's left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2006).

3.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for lumbar spine 
disability, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Code 
5293 (2003), Diagnostic Codes 5237, 5243 (2006).

4.  The criteria for an effective date earlier than December 
13, 1998 for a grant of service connection residuals of 
trauma to the right knee, left knee, and lumbar spine, have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.155(a), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in November 2001, December 2003, September 
2004, June and October 2005, and April 2006, the RO provided 
the veteran with the required notice under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b) with respect to his claims, 
including notice regarding the disability rating and 
effective dates for these conditions.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   The veteran was also 
generally invited to send information or evidence to VA that 
may support his claims, was advised of the basic law and 
regulations governing his claims, the basis for the decisions 
regarding his claims, and the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

With respect to the veteran's increase rating claims, the 
Board observes that in Dingess v. Nicholson, the Court 
recently held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, however, the 
Court also declared, that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
veteran's claim for initial higher disability ratings for his 
service-connected right knee, left knee, and lumbar spine 
conditions; and under the circumstances, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

With respect to the veteran's earlier effective date claims, 
the Board notes that VA provided adequate VCAA notice with 
respect to the veteran's claims after the initial decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claims, the notice was 
provided by the RO prior to the January 2006 supplemental 
statement of the case and prior to the certification of the 
veteran's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the veteran and his representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to the claims.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.


For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased evaluations for right knee, left knee and 
lumbar spine disabilities.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

A.	Right and left knee disabilities.

The veteran's right and left knee disabilities are currently 
evaluated as 10 percent disabling under Diagnostic Code 5010-
5260.  Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved (DC 5200 etc).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the arthritis is to be rated based on x-ray findings, 
as follows:  a 10 percent evaluation is warranted where there 
is x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  A maximum 20 percent 
evaluation is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.

Diagnostic Codes 5260 and 5261 relate to limitation of motion 
of the leg.  Under these codes, the disability can be rated 
anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.  Under Diagnostic Code 5260, the condition will be 
evaluated as noncompensable if flexion is limited to 60 
degrees.  A 10 percent evaluation is warranted where flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted where flexion is limited to 30 degrees.  And a 
maximum 30 percent evaluation is warranted where flexion is 
limited to 15 degrees.  Under Diagnostic Code 5261, the 
condition will be evaluated as noncompensable if extension is 
limited to 5 degrees.  A 10 percent evaluation is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation is warranted where 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted where extension is limited to 30 degrees.  And a 
maximum 50 percent evaluation is warranted where extension is 
limited to 45 degrees.

The veteran's condition could also be evaluated under 
Diagnostic Code 5257.  Under this code, impairment of the 
knee, to include recurrent subluxation or lateral instability 
will be evaluated as 10 percent disabling if the disorder is 
found to be slight.  A 20 percent evaluation is awarded for a 
moderate disability.  And a maximum 30 percent evaluation is 
awarded if the disability is found to be severe.  

The medical evidence in this case consists primarily of VA 
examinations dated in November 2001, June 2004, and September 
2005.  The November 2001 examiner found that the veteran's 
right knee revealed 0 to 130 degree range of motion, medial 
joint line tenderness, and positive patellofemoral crepitus.  
The knee was noted to be stable ligamentously.  The veteran's 
left knee was found to have no effusion, 0 to 120 degrees 
range of motion, positive medial joint line tenderness, bony 
changes, and positive patellofemoral crepitus.  This knee was 
also noted to be stable ligamentously.  The veteran was 
diagnosed with bilateral knee degenerative arthrosis.

The veteran was again examined for his knees in June 2004.  
The veteran indicated that he gets pain and swelling of his 
knees and giving way on repetitive use.  The veteran did not 
complain of any locking or popping, and indicated that any 
flare-ups were activity-related.  Upon examination, the 
veteran was noted to have range of motion of 120 degrees 
bilaterally with pain at the extremes of flexion.  He was 
noted to have medial and lateral joint line tenderness.  Both 
knees were indicated to be stable with no effusion and 4/5 
quadriceps and hamstrings strength.  X-rays of the veteran's 
knees revealed chondrocalcinosis and mild degenerative 
changes.  The veteran was diagnosed with mild degenerative 
joint disease, bilateral knees, with chondrocalcinosis.

Finally, the veteran was again examined for his knees in 
September 2005.  Upon examination, the veteran's knees were 
noted to be stable.  Trace effusion was noted bilaterally and 
range of motion was found to be 5 to 135 degrees and painful 
throughout.  The veteran was diagnosed with bilateral knee 
osteoarthritis with chondrocalcinosis.  In additional 
comments, the examiner indicated that he was asked to comment 
on to what extent, if any, in which degrees of possible range 
of motion or joint function is additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  The examiner stated that on repetitive use testing 
during the examination, there was no decrease in range of 
motion.

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the veteran's right 
and left knee disabilities.  Under Diagnostic Codes 5260 and 
5261, limitation of motion of 30 degrees flexion and 15 
degrees extension must be present to warrant a higher 
evaluation.  In this case, the VA examiners found flexion of 
between 120 and 135 degrees, with pain indicated sometimes 
throughout and sometimes at the extremes.  There was no 
indication that extension was limited.  In addition, while 
degenerative changes were noted, the veteran's knee was found 
to have no evidence of joint laxity or instability, 
warranting no higher evaluation under Diagnostic Code 5257.  
Finally, no x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, was indicated in order to 
warrant an increased evaluation under Diagnostic Code 5003.  
 
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the record reflects full to nearly full range of motion.  In 
addition, while pain and swelling of his knees and giving way 
was reported by the veteran on repetitive use in the June 
2004 VA examination, the veteran did not complain of any 
locking or popping, and indicated that any flare-ups were 
activity-related.  The examinations also revealed no lack of 
endurance, no edema, no effusion, no weakness, and no 
instability in the knees.  And the September 2005 examiner 
indicated that that on repetitive use testing during the 
examination, there was no decrease in range of motion. The 
Board therefore holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.

B.	Lumbar spine disability.

Next, the veteran contends that he should receive a higher 
evaluation for his service-connected lumbar spine disability.  

Here, the veteran's lumbar disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5010-5237.

Because the veteran's claim involves the propriety of the 
initial 10 percent evaluation dated from December 13, 1998, 
the Board notes that both the prior and revised Diagnostic 
Codes applicable to the veteran's back condition will be 
reviewed in connection with his claim.  Prior to analyzing, 
the veteran's back claim, the Board will quickly outline the 
relevant criteria below.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating under this code requires that 
the disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The medical evidence in this case consists primarily of VA 
examinations dated in November 2001, June 2004, and September 
2005.  The November 2001 examiner indicated that the veteran 
complained of pain in the upper part of his lumbar spine.  
The veteran reported that a hot shower relieved the pain.  
The examiner noted no radiation of symptoms and no bowel or 
bladder dysfunction.  X-ray evidence indicated some mild 
degenerative joint disease of the lumbar spine.  Upon 
examination, the veteran had range of motion of 60 degrees 
forward flexion, 0 degrees extension with pain, 20 degrees 
lateral bending to the right and left, and negative straight 
leg raise test in the seated and supine position.  The 
veteran was able to heel and toe walk, squat and rise without 
difficulty.  He was noted to have 5/5 manual motor testing of 
bilateral lower extremities.  The veteran was diagnosed with 
lumbosacral spine with lumbar mechanical back pain with 
evidence of degenerative joint disease in the lumbar spine.

The veteran was again examined by VA in June 2005.  The 
veteran reported pain in his lower back for which he takes 
anti-inflammatory non-steroidal medication.  The veteran 
stated that he has not had surgery for his back and has not 
had any injections.  He has had physical therapy for his back 
and has assistive devices including a cane and a lumbar 
corset.  While the veteran did indicate pain in his lumbar 
spine, he did not indicate radiation of the pain.  The 
veteran reported that pain affects his ability to walk, 
limiting his walking to 10-15 minutes.  The veteran reported 
that increased use caused stiffness and that he gets flare-
ups with bending and squatting. The veteran stated that with 
walking more than 10-15 minutes, he gets significant muscle 
spasms in his back.  The examiner stated that the veteran did 
not have intervertebral disc syndrome.  Upon examination, the 
veteran was noted to have range of motion of 80 degrees 
forward flexion, 20 degrees extension, lateral flexion of 30 
degrees in each direction, and rotation of 30 degrees in each 
direction, all with pain.  He was noted to have tenderness in 
the midline of his lumbosacral spine with no paraspinal 
muscle spasm.  Neurological examination was normal and the 
veteran had 5/5 strength in all of the major muscle groups of 
the lower extremities, except as related to his knees.  The 
veteran also had normal sensation, 2+ and symmetric deep 
tendon reflexes and a negative straight leg raise and normal 
gait  X-rays showed mild degenerative changes of the back.  
The veteran was diagnosed with mild degenerative joint 
disease, lumbosacral spine, without radiculopathy.  

Finally, the veteran was again examined by VA in September 
2005.  The veteran indicated no changes in his condition from 
his previous VA examination, other than chronic pain.  He 
indicated no interval surgeries or injections or physical 
therapy.  The veteran also reported radiation of his pain to 
his buttocks bilaterally, but indicated no incapacitating 
episodes.  The veteran noted pain for about two or three days 
after lifting more than 20 pounds.  Upon examination, the 
veteran's range of motion was indicated to be approximately 
80 degrees forward flexion, 20 degrees extension, 20 degrees 
right and left lateral bending, and 10 degrees rotation 
bilaterally.  Range of motion was not further inhibited by 
repetitive testing.  X-rays indicated a decrease in the disc 
space at L5 and S1, as well as osteophyte formation.  The 
veteran was diagnosed with degenerative disc disease and low 
back pain.  In additional comments, the examiner indicated 
that he was asked to comment on to what extent, if any, in 
which degrees of possible range of motion or joint function 
is additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  The examiner stated 
that on repetitive use testing during the examination, there 
was no decrease in range of motion.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's back 
disability is not warranted.  In order to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5295, in effect prior to September 26, 2003, the veteran's 
back disability must have been productive of productive of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  While the 
veteran reported muscle spasm in his back after walking, in 
the June 2004 examination, upon examination the veteran was 
noted to have tenderness in the midline of his lumbosacral 
spine with no paraspinal muscle spasm.  And none of the 
examinations indicated loss of lateral spine motion, 
unilateral, in a standing position.

Under Diagnostic Code 5292, in effect until September 26, 
2003, an evaluation in excess of 10 percent must be supported 
by a showing of moderate limitation of motion.  The medical 
evidence in this case indicates that the veteran has some 
limited motion, but not limitation that would be considered 
moderate or severe.  Therefore a higher evaluation under this 
code is also not warranted.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a higher evaluation will be awarded if intervertebral 
disc syndrome is found moderate with recurring attacks.  In 
this case, the veteran has not been diagnosed with 
intervertebral disc syndrome, and even so, no recurring 
attacks are indicated by the evidence.

In order to warrant a higher evaluation for intervertebral 
disc syndrome set out in Diagnostic Code 5293, effective 
September 23, 2002, the veteran's back condition must have 
been productive of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Here, again, there has been no 
diagnosis if intervertebral disc syndrome.  And while flare-
ups have been reported by the veteran, there is no history of 
medically prescribed bed rest within the past 12 months. 

And finally, in order to warrant a higher evaluation under 
the new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, a higher evaluation 
will be awarded where there is forward flexion of the 
thoracolumbar spine greater that 30 degrees but not greater 
that 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  As noted above, the range of 
motion studies above will not support a higher evaluation 
under this criteria, nor is there evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has complaints of pain and 
flare-ups, the record does not reflect objective evidence of 
additional impairment beyond the limitations noted, as caused 
by such pain, weakness or related factors.  In addition, when 
asked to comment on to what extent, if any, in which degrees 
of possible range of motion or joint function is additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use, the September 2005 examiner stated 
that on repetitive use testing during the examination, there 
was no decrease in range of motion.  Evidence indicating a 
finding of additional functional loss beyond that which is 
objectively shown in the examinations is not shown.  
Therefore, the Board holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.

C.	Extra-schedular consideration.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disabilities have 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations) for any period 
since service connection was established, there is no showing 
that the veteran's disabilities have necessitated frequent 
periods of hospitalization, or that the disabilities have 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Earlier effective date claims.

The record shows that the veteran's original claim of 
entitlement to service connection for his right knee, left 
knee and lumbar spine disabilities was received on December 
13, 1998.  In a July 2004 rating decision, the RO granted 
service connection for these conditions and assigned an 
effective date of February 1, 2004.  In a November 2004 
rating decision, the RO then granted an earlier effective 
date with respect to these claims, dating these claims back 
to December 13, 1998, the date of receipt of the original 
claim.  

Generally, the effective date for the grant of service 
connection based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

As noted above, the veteran asserted a claim of entitlement 
to service connection for his right and left knee 
disabilities and back disability on December 13, 1998. This 
is well after the one-year period following his discharge 
from service.  Based on 38 U.S.C.A. § 5110(a), therefore, the 
RO granted the earliest effective date for a grant of service 
connection for these conditions that the law allows.

In this regard, the Board notes that records of the veteran's 
treatment for his service-connected conditions, dated prior 
to filing his claim of entitlement to service connection, 
cannot by themselves serve as a claim of service connection.  
The mere receipt of medical records cannot be construed as an 
informal claim.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  

In addition, the Board also notes that, while service 
connection was established for the veteran's right knee, left 
knee and lumbar spine conditions because the RO found that 
these conditions had their onset in service, it does not 
follow from this, that the effective date of service 
connection should be the day following service.  This 
interpretation would render meaningless the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Meeks 
v. West, 216 F.3d 1363, (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
addressing a similar argument, noted that the veteran in that 
case "conflate[d] what are in fact two distinct issues, 
involving separate inquiries:  the determination of the date 
from which an award is effective, and the quantum of the 
award to which a veteran is entitled."  Id. at 1366.  

For the foregoing reasons, the veteran's claim of entitlement 
to an earlier effective dated for his service-connected right 
knee, left knee, and lumbar spine disabilities must be 
denied.  


ORDER

1.  An initial evaluation in excess of 10 percent for 
residuals of trauma to the right knee is denied.

2.  An initial evaluation in excess of 10 percent for 
residuals of trauma to the left knee is denied.

3.  An initial evaluation in excess of 10 percent for 
residuals of trauma to the lumbar spine is denied.

4.  An effective date earlier than December 13, 1998 for the 
grant of service connection for residuals of trauma to the 
right knee is denied.

5.  An effective date earlier than December 13, 1998 for the 
grant of service connection for residuals of trauma to the 
left knee is denied.

6.  An effective date earlier than December 13, 1998 for the 
grant of service connection for residuals of trauma to the 
lumbar spine is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the issues of entitlement to service connection for a 
bilateral hip condition and entitlement to a total disability 
compensation rating based on individual unemployability 
(TDIU) must be remanded for further action.

Here, the Board notes that the veteran was afforded a VA 
examination in June 2004.  The examiner, while primarily 
examining the veteran for his knees and back, also examined 
the veteran's hips, noting that another physician indicated 
that the veteran may have a bilateral hip disability due to 
parachute jumps in service.  The veteran's hips were examined 
and the veteran was diagnosed with likely mild degenerative 
joint disease, bilateral hips.  The examiner, however, did 
not offer an opinion regarding nexus to service.  

The Board concludes therefore that this matter should be 
remanded and that, upon remand, the RO should arrange for the 
veteran's claims folder to be reviewed by the examiner who 
prepared the June 2004 VA examination report (or a suitable 
substitute if this examiner is unavailable), for the purpose 
of preparing an addendum that addresses whether the veteran's 
mild degenerative joint disease of the hips is related to or 
had its onset during service or within one year of service.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

Prior to affording the examinations, the RO should contact 
the veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's outstanding hip 
claim may impact this claim.  Indeed, if service connection 
is awarded or if evaluations of the veteran's disabilities 
are increased, and a single or combined 100 schedular 
evaluation resulted, the total rating issue will be rendered 
moot.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Under these 
circumstances, the Board finds that, as the veteran's 
outstanding hip claim is inextricably intertwined with the 
TDIU issue, they should be considered together, and thus a 
decision by the Board on the veteran's TDIU claim would now 
be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for any hip 
condition.  The veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claim.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
June 2004 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's mild degenerative 
joint disease of the hips is related to 
or had its onset during service or within 
one year of service.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any hip condition found to be present, 
and the examiner must specify the 
diagnoses.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not that the veteran's hip condition had 
its onset in service or within one year 
of service.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


